EXHIBIT 10.44

 

Addendum #5 to the Revolving Line of Credit Agreement

 

[$152,723.62]

[3/31/2015]

 

This Addendum to the Revolving Line of Credit Agreement by and between Elite
Data Services, Inc., a Florida Corporation (the "BORROWER") and Sarah Myers an
Individual ("LENDER") is made and executed as of the date referred to above. An
additional principal sum totaling Thirteen Thousand Six Hundred and Ninety-Four
Dollars and Forty-Five cents ($13,694.45) has been
added to the Revolving Line of Credit Agreement Promissory Note dated September
1, 2013 (the "LOAN AGREEMENT"), bringing the Loan Agreement to a total sum of
One Hundred and Fifty-two Thousand Seven Hundred and Twenty-Three Dollars and
sixty-two cents ($152,723.62). The default date under the Loan Agreement is
December 31, 2015.

 

This Addendum shall be governed by and construed and enforced in accordance with
the laws of Florida.

 

 

By:

/s/ Charles Rimlinger

 

 

Charles Rimlinger, CEO

 

 

 

By:

/s/ Sarah Myers

 

 

Sarah Myers, Lender

 

 